 

Case 1:20-cv-04735-GBD Document 44 Filed 04/01/21 Page 1 of 1
g es Secteann,

 

UNITED STATES DISTRICT COURT “he
SOUTHERN DISTRICT OF NEW YORK a
APL MICROSCOPIC, LLC et al., mh
Plaintiffs, :
-against- :
. 20 Civ. 4735 (GBD)
PIXELS.COM, LLC et al., :
Defendants. ;
we ee ee eee ee ee eee eee x

GEORGE B. DANIELS, United States District Judge:
Oral] argument on Defendants’ motion to dismiss, (ECF No. 29), is adjourned from April

14, 2021 to April 28, 2021 at 11:30 am.

Dated: New York, New York
April 1, 2021
SO ORDERED.

Yisegy, G Dre

. DANIELS
(ited ates District Judge

 
